Citation Nr: 1026605	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, to include additional burial allowance.

2.  Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C. 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1953 to February 
1956, in addition to unverified time in the Reserves.  He died in 
January 2007, and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from March 2007 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which in relevant part denied service 
connection for the cause of the Veteran's death.  After these 
rating decisions, the claims file was transferred to the Waco, 
Texas, RO as a result of the appellant's change of residence.  

The appellant testified before a Decision Review Officer in 
December 2007.  A transcript has been incorporated into the 
record.  In February 2010 the appellant waived her request for a 
travel board hearing. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for the cause of the Veteran's 
death (to include additional burial allowance) is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's period of active service ended in February 
1956; he was not a Prisoner of War in service.

2.  The Veteran died in January 2007.  At the time of his death 
the combined disability rating for his service-connected 
disorders was 100 percent, effective May 12, 1998.  

3.  The Veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years immediately 
preceding his death, nor was a total evaluation continuously in 
effect since the date of his discharge from military service and 
for at least five years immediately preceding his death, and no 
specific pleading by the appellant of clear and unmistakable 
error in any prior decision has been offered.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. 
§ 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, VA provided the appellant with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in 
February 2007 and May 2008 correspondences.  Her claim was 
thereafter readjudicated in an August 2008 supplemental statement 
of the case.  Though no separately mailed correspondence on file 
provided notice of the information and evidence concerning the 
effective date to be assigned in the event her claim was 
successful, as explained in further detail below, she is not 
entitled to DIC benefits pursuant to 38 U.S.C.A. § 1318.  
Therefore, any notice deficiency as to the proper effective date 
to be assigned is nonprejudicial.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Based on the procedural 
history of this case, it is the conclusion of the Board that VA 
has complied with any duty to notify obligations set forth in 38 
U.S.C.A. 
§ 5103(a).

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources identified 
by her, and for which she authorized VA to request, were obtained 
by the RO or provided by the appellant herself.  38 U.S.C.A. § 
5103A.  The Board points out that the facts in this case for this 
claim are not in dispute, and that there are no outstanding 
records which would impact on this claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

An October 2002 rating decision granted the Veteran service 
connection for nicotine dependence, as secondary to tobacco use 
in service, with a noncompensable evaluation, and for chronic 
obstructive pulmonary disease, as secondary to the service-
connected disability of nicotine dependence, as secondary to 
tobacco use in service, evaluated as 100 percent disabling.  The 
effective date for both grants of service connection was May 12, 
1998.  The Veteran did not initiate an appeal and there was no 
claim pending at his death in January 2007.

VA will pay death benefits to the surviving spouse in the same 
manner as if the Veteran's death were service connected if his 
death was not the result of his own willful misconduct and, at 
the time of death, he was receiving, or was entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately preceding 
death, (2) the disability was continuously rated totally 
disabling for a period of not less than five years from the date 
of the Veteran's discharge or other release from active duty, or 
(3) the Veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The term "entitled to receive" means that at the time of his 
death, the Veteran had service-connected disability rated as 
totally disabling, but was not receiving compensation because (1) 
VA was paying the compensation to his dependents, (2) VA was 
withholding the compensation to offset an indebtedness, (3) he 
had applied for compensation, but was not receiving total 
disability compensation due solely to clear and unmistakable 
error in a VA decision, (4) he had not waived retired or 
retirement pay in order to receive compensation, or (5) VA was 
withholding payments as required by law.  38 C.F.R. § 3.22(b); 
see Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  The 
Board also notes that a 2005 amendment to 38 C.F.R. § 3.22 
provides an additional method for prevailing on 1318 claims, 
where additional service department records are received that 
existed at the time of a prior VA decision, but were not 
considered.

The appellant has not alleged, and the evidence does not show, 
that the Veteran was entitled to receive 100 percent disability 
compensation for the 10-year period immediately preceding his 
death in January 2007, but was not receiving such compensation 
for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  In 
this regard, at the time of the Veteran's death, he had a 
disability rating of 100 percent effective May 12, 1998.  There 
were no pending claims when he died, particularly concerning the 
effective date assigned the 100 percent evaluation in the October 
2002 rating decision.

It follows that the Veteran was also not rated as totally 
disabled continuously since his release from active duty and for 
at least five years immediately preceding his death.  Also, there 
is no evidence suggesting that the Veteran was a prisoner of war 
at any time.  As such, there is no possibility that the Veteran 
could have met the requirements of a total disability rating of 
the required duration at the time of his death.

In addition, the Board observes there has been no specific 
pleading by the appellant of clear and unmistakable error in any 
prior decision.  See Cole v. West, 13 Vet. App. 268 (1999) 
(specifying pleading requirements in claim of clear and 
unmistakable error in a prior decision for purposes of DIC claim 
under 38 U.S.C.A. § 1318).

The appellant has not identified any other permissible basis for 
granting this claim.  A hypothetical theory of entitlement is not 
applicable because the appellant's claim was filed after January 
21, 2000.  The facts of this case are not in dispute and the law 
is dispositive.  Accordingly, the claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 will be 
denied because of the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.






REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim for 
service connection for cause of the Veteran's death.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

As noted above, at the time of his January 2007 death, the 
Veteran was service connected for nicotine dependence, secondary 
to tobacco use in service, with a noncompensable evaluation, and 
for chronic obstructive pulmonary disease (COPD), as secondary to 
nicotine dependence, secondary to tobacco use in service, 
evaluated as 100 percent disabling.  The effective date for both 
grants of service connection was May 12, 1998.  

The appellant claims, alternatively, that it was not the smoking 
of tobacco but some other source for the service-connected COPD, 
or the unspecified "toxins" on board the submarines in which he 
served, or the exposure to asbestos, or the exposure to second-
hand smoke that caused his death or contributed to it.  See 
statements, May 2008, August 2008, December 2008, December 2007 
transcript.          

The Veteran's death certificate lists the immediate cause of the 
Veteran's death to have been respiratory failure (one week prior 
to death), due to emphysema (over 10 years prior to death).  The 
question whether tobacco contributed to the Veteran's death was 
answered in the affirmative.  Under the category of other 
significant conditions contributing to death, but not resulting 
in the underlying cause of death, the certifying physician 
indicated congestive heart failure.  The Board notes that in the 
January 2007 Death Summary, prepared at the private hospital 
where the Veteran died and signed by the same physician as who 
had certified the cause for the death certificate, the physician 
described the Veteran as having developed "respiratory failure 
secondary to combined heart disease and lung disease."  

Upon a complete review of the record, the Board notes the Veteran 
had a pacemaker, installed approximately 1981.  See May 2002 VA 
examination.  The Board acknowledges that the appellant did not 
explicitly claim the Veteran's heart disability as a cause of his 
death; however the medical facts of record raise the issue.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (Board 
commits error only in failing to discuss a theory of entitlement 
that was raised either by the appellant or by the evidence of 
record; Board is not required to sua sponte raise and reject "all 
possible" theories of entitlement in order to render a valid 
opinion); accord Szemraj v. Principi, 357 F.3d 1370, 1376 
(Fed.Cir.2004) (discussing VA's duty to "give a sympathetic 
reading to the veteran's filings to determine all claims for 
recovery supported by a liberal construction of those 
allegations").  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).

The Board also notes that despite several of attempts by the RO 
in 1999 and 2000, the Veteran's service treatment records were 
not found and are not included in the claims file.  The Board 
realizes that in such situations there is a heightened obligation 
to explain findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability due to disease or 
injury incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2009).  The 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  Service connection will be determined by exercise of 
sound judgment, without recourse to speculation and after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran to include autopsy reports.  
See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312.

To establish service connection for the cause of the Veteran's 
death, evidence must be presented which in some fashion links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  See also Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

The appellant testified during a July 1999 hearing before a 
decision review officer, (regarding the claim to establish 
service connection for the Veteran's COPD during his lifetime), 
that the Veteran was receiving Social Security disability 
benefits.  As the earliest medical treatment report for the 
Veteran in the entire claims file is dated October 1992, the 
underlying medical treatment reports for a social security 
disability determination may contain treatment reports dated 
earlier and that pertain to his heart disability.  VA's duty to 
assist the Veteran extends to obtaining relevant government 
records, including the underlying medical treatment records used 
in SSA determinations.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).   

As well, the Board requests another search for the Veteran's 
service treatment records, as nearly 10 years have passed since 
the last unsuccessful search.  Further, while the record contains 
the Veteran's private medical records for the December 2006 
hospitalization which occurred immediately prior to his death, 
there are no treatment records regarding the Veteran's heart 
disability or his service-connected COPD disability from any 
source between May 2002 and December 2006.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should obtain and associate 
with the claims file a copy of any decision 
awarding the Veteran benefits from the Social 
Security Administration and the medical 
evidence considered in reaching any such 
decision.  All attempts made should be 
documented and placed in the claims file, 
including any negative replies.

2.  The RO/AMC should obtain and associate 
with the claims file the Veteran's service 
treatment records, to include any personnel 
records.  All attempts made should be 
documented and placed in the claims file, 
including any negative replies.

3.  Contact the appellant and ask the 
appellant to provide any private medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of the 
Veteran's heart disability and COPD, to 
include the time between the May 2002 VA 
examinations and the final December 2006 
hospitalization, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to obtain 
such evidence on her behalf.  Document any 
attempts to obtain such records including any 
negative replies.  If the AMC/RO is unable to 
obtain any pertinent evidence identified by 
the appellant, so inform her and request that 
she obtain and submit it.    

4.  Thereafter, readjudicate the claim of 
entitlement to service connection for the 
cause of the Veteran's death, including the 
appellant's claim of asbestos exposure.  If 
the benefits sought in connection with the 
claim remain denied, the appellant and her 
representative, if any, should be provided 
with an appropriate Supplemental Statement of 
the Case and given the appropriate time 
period within which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


